Title: From James Madison to the Senate, 14 January 1813
From: Madison, James
To: Senate


January 14th 1813
I transmit to the Senate a Report of the Secretary of State complying with their Resolution of the 22d December.
James Madison
 
[First Enclosure]
Department of State January 14. 1813
The Secretary of State to whom was referred the Resolution of the Senate of the 22d ult. has the honor to report to the President, that no precise information has been communicated to this Department, of any movement of British troops, for the purpose of taking possession of East Florida. The Secretary presumes that if that measure should be adopted, the intention and the act will become known at the same time. As Great Britain is at War with the United States and under the necessity of sending troops to Halifax, the West Indies and other parts of America, it will be easy for her to disguise the destination of any particular embarkation, until it reaches our coast. It will therefore be easy for her to land such force in East Florida, and to take possession of St Augustine, or of any other post which she may wish to hold, without opposition from the United States.
Of the disposition of the inhabitants of East Florida to be received under the protection of the United States, satisfactory evidence was afforded, by the revolutionary movements in that province, and by the cession made of it by the inhabitants, to Genl. Matthews. Other evidence of that disposition is contained in the paper marked A.
The paper marked B contains a return of the force at Point Petre and other stations on the southern frontier of Georgia, and also of such other force as has been ordered there under the command of Major Genl Pinckney.
The paper mark’d C contains a return of the force under the command of Major Genl Wilkinson.
The papers D give the best information in possession of this Department, of the Spanish force in St Augustine, Pensecola and Mobille.
E is a copy of the instructions to the Governor of Georgia to whom the powers before given to Genl Matthews were transferred and of the correspondence of the Govr of Georgia with this Department. It contains also a copy of Govr Mitchells correspondence with the Govr. of East Florida, of the instructions since given to Major Genl Pinckney, and of the correspondence of this Department with him.
The Secretary of State presumes that it was not the intention of the Senate, in requiring information of any negotiation which may have taken place, for the settlement of differences and claims between the United States and Spain not heretofore communicated, to bring into view any negotiations with the Spanish Government prior to the act of Congress of the 15th January 1811 which authorized the Executive to take possession, on certain contingencies, of East Florida. He understands it to be the object of the Senate, to obtain information of such communications only as may have passed between the Executive and the Agents of the persons exercising the Government of Spain for the adjustment of those differences, and cession of East Florida to the United States, since the last Session of Congress.
On this subject the Secretary of State has the honor to report, that on the suggest[i]on of Mr. Chacon the former Consul of Spain, residing at Alexandria, who has continued to exercise the functions of that office since the deposition of Charles IV., that the Chevr Onis had power to accommodate the differences between the United States and Spain, and to cede E. Florida to the United States, in satisfaction of their claims on Spain, an attempt was made to ascertain the powers of the chevr Onis, with a view to take the same into consideration.
The President was willing to obtain peaceable possession of East Florida, at a fair equivalent from those who held that possession, without making the United States in any degree, a party to the controversy relative to the Spanish Monarchy. It appeared however, that the Chevr Onis had no power to make the proposed Cession, or to enter into the desired arrangement, and from a provision in the new Constitution of Spain, it is to be inferred that none could be contemplated by the Spanish Regency.
It was the policy of the former irresolute and tottering Govt of Spain, to protract a decision on the just claims of the United States for spoliations and other wrongs. The same policy animates the Regency. There does not appear to be the slightest cause to hope that any fair adjustment will be made by the United States with the Regency, to indemnify them for losses, either by the payment of money or by the cession of territory, at its just value. The paper marked F is a statement of losses sustained by Citizens of the United States by spoliations and otherwise, which was presented to the Govt. of Spain in 1805, no part of which has since been paid.
Whether the British Govt. has it in contemplation to take possession of E. Florida, and in that case, at what time it may carry the intention into effect, it is impossible by any evidence in the possession of this Department to ascertain. It is to be presumed that the policy of the British Govt. will be regulated by its interest. That Great Britain has long entertained a desire of acquiring possessions in Spanish America, has been distinctly seen. Without detailing other enterprizes that were in contemplation, it is known that an expedition was actually set on foot in 1807 against Buenos Ayres, for that purpose. If it is not considered the interest of Great Britain that Spain should take part with her in the war against the United States, it cannot be doubted that she will decline any measure tending by inevitable necessity to produce that result. And while her operations in the peninsula are essentially dependent on supplies from the United States, it is equally probable that she will not be disposed to involve Spain in the controversy. But should a change of circumstances occur either by her gaining the complete dominion of the peninsula or by her expulsion from it, it is believed that her views with respect to this Country will become more decisive and hostile. Commanding the peninsula her means of aggrandizing herself in this hemisphere would be considerably augmented. Expelled from it, the same result would follow, as she might apply on this side of the Atlantic, the force now employed there, aided as she then would be by all the forces of the Regency; for there is cause to believe, that it is contemplated, in that event, to transfer the Regency to Mexico.
The Spanish Regency may now be considered as essentially under the controul of the British Govt. It is not probable that future events will make it less so. It is more probable that they will produce the opposite effect. At this time it is evident that the possession of East Florida, by Spanish troops is, in effect, a possession by those of Great Britain. If Great Britain held the province with the same influence over the neighbouring indians, as is enjoyed by the means thereof by the Spanish authorities there, the force remaining the same, a more unfriendly direction towards the United States could not be given to it.
It seems to be the inevitable destiny of Spain to become a temporary appendage at least, either of Great Britain or France. It can hardly be doubted by any impartial person who has observed with attention the course of events, that Spain must receive her ruler from the will of one or other of those powers. France has openly grasped at the Sovereignty of that Country, and now holds its monarch in captivity. England approaches the same object in a different way. Professing to acknowledge the Sovereignty of Ferdinand a captive in France, a nominal character only, she profits of the national prejudice in his favor, and thus by a refined policy, gradually, extends her own authority, over every portion of the state, in opposition to France. The British force in the peninsula has the ascendency there; British Generals command their combined armies; Spanish officers are advanced to power or expelled from it, by British influence. In fact, Spain cannot be said to exist as an independent nation. England and France are the only efficient parties to the controversy, and the triumph of either over the other, fixes the destiny of that Country. Whether it be England or France which succeeds the United States can have no reliance on either as to indemnity for past spoliations. If the United States suffer East Florida to pass into the hands of either of those powers that resource for justice perhaps the only one, may be lost. All which is respectfully submitted
Jas Monroe
 